              Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 1 of 9




 1
 2
 3
 4
 5
                           IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8       BORIS WOMACK,
                                                       CASE NO.:
 9                               Plaintiff,
10                                                     COMPLAINT
                  v.
11                                                     JURY DEMAND
         TEREX WASHINGTON, INC.,
12
13                               Defendant.

14
                                          I.   INTRODUCTION
15
            1.1        Boris Womack brings this disability discrimination action against his former
16
17   employer, Terex Washington, Inc. (“Terex”). Terex is a global manufacturer of lifting and

18   material processing products and services. Over the course of his employment of nearly twenty-
19   one years at Terex, Mr. Womack worked in various positions, including most recently as a
20
     Machine Operator. In October 2017, Mr. Womack underwent knee replacement surgery. He
21
     took medical leave as provided under the Family Medical Leave Act (FMLA) and applied for
22
23   and received short-term disability benefits beginning October 23, 2017. In mid-December 2017,

24   Mr. Womack told Terex that he would notify them of his release to return to work date after his
25
     next post-operative medical appointment on February 27, 2018. In mid-January 2018, while he
26
     was still recovering, Mr. Womack called Terex to ask about his compensation and benefits.
27
     During that call, a human resources representative told Mr. Womack that Terex had terminated
28

                                                                           FRANK FREED
     COMPLAINT - 1                                                      SUBIT & THOMAS LLP
                                                                  Suite 1200 Hoge Building, 705 Second Avenue
                                                                         Seattle, Washington 98104-1798
                                                                                  (206) 682-6711
               Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 2 of 9




     him because he had exhausted his FMLA leave. Terex refused to discuss additional leave
 1
 2   beyond his FMLA entitlement or any other accommodation. By failing to engage in any

 3   interactive process with Mr. Womack and failing to reasonably accommodate his impairment,
 4
     and instead terminating his nearly twenty-one-year employment, Terex violated the Americans
 5
     with Disabilities Act as Amended and the Washington Law Against Discrimination.
 6
 7                                          II.     PARTIES

 8          2.1    Plaintiff Boris Womack is a former employee of Defendant Terex Washington,
 9   Inc. He is a resident of Snohomish County, Washington. At all times pertinent to this complaint,
10
     he was an “employee” within the meaning of the Americans With Disabilities Act As Amended
11
     (“ADAAA”), 42 U.S.C. § 12101, et seq., and the Washington Law Against Discrimination
12
13   (“WLAD”), RCW 49.60.

14          2.2    Defendant Terex Washington, Inc. is a Washington corporation registered to do
15
     business in Washington State. At all relevant times, Defendant operated the Terex Washington
16
     facility located on Northeast 76th Street in Redmond, Washington. Defendant Terex is an
17
     “employer” within the meaning of the ADAAA and the WLAD.
18
19                               III.   JURISDICTION AND VENUE

20          3.1    This Court has original jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1331
21
     and § 1332.
22
            3.2    This Court has supplemental jurisdiction over Plaintiff’s WLAD claims pursuant
23
24   to 28 U.S.C. § 1367.

25          3.3    Venue properly lies in this Court pursuant to 28 U.S.C. § 1391(b).
26                                            IV.   FACTS
27
            4.1    Boris Womack began working at Terex on March 10, 1997. Throughout his
28
     nearly twenty-one-year career at Terex, he worked as a production specialist, a machine
                                                                            FRANK FREED
     COMPLAINT - 2                                                       SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                          Seattle, Washington 98104-1798
                                                                                   (206) 682-6711
              Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 3 of 9




     operator, a team lead, and a supervisor. Mr. Womack was a dedicated and satisfactory
 1
 2   employee.

 3         4.2     In the fall of 2017, Mr. Womack’s doctor advised him to undergo a total knee
 4
     replacement to relieve his knee pain. On October 23, 2017, Mr. Womack received approval
 5
     from Prudential Insurance, a third-party vendor Terex uses to administer employee leave, to
 6
 7   begin his twelve weeks of leave pursuant to the Family Medical Leave Act. Mr. Womack was

 8   also approved to receive short-term disability benefits, which paid a portion of his salary, while
 9   he was on leave.
10
           4.3     On November 29, 2017, Mr. Womack underwent a total knee replacement. At a
11
     follow-up appointment on December 26, 2017, Mr. Womack’s doctor informed him that he
12
13   would not be able to provide a “return to work” date until his next post-operative appointment

14   on February 27, 2018. Mr. Womack had signed a medical release authorization and arranged
15
     for his medical providers to send Terex and Prudential updates about his medical status from his
16
     healthcare providers. Consequently, Terex and Prudential were notified that Mr. Womack
17
     would not be released to return to work until on or after February 27, 2018.
18
19         4.4     Terex’s internal personnel policies require the company to contact the supervisor

20   when an employee on medical leave requests additional leave. On December 16, 2017, Mr.
21
     Womack notified Human Resources Manager Michelle Gillis that he would not be able to obtain
22
     a release return to work until his next medical appointment on February 27, 2018.
23
24         4.5     Neither Ms. Gillis nor anyone at Terex notified Mr. Womack’s supervisor of his

25   need for additional leave beyond his twelve-week entitlement under the FMLA.
26         4.6     On January 18, 2018, Mr. Womack called Terex to inquire about his pay and
27
     benefits. A representative from Human Resources informed him that he had been terminated
28
     because he had exhausted his FMLA protected leave.
                                                                            FRANK FREED
     COMPLAINT - 3                                                       SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                          Seattle, Washington 98104-1798
                                                                                   (206) 682-6711
              Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 4 of 9




           4.7      No one from Terex or Prudential insurance notified Mr. Womack about the
 1
 2   expiration of his FMLA leave or engaged in any interactive process to determine if Mr. Womack

 3   needed additional leave as a reasonable accommodation to enable him to return to his position
 4
     after he was medically released to return to work.
 5
           4.8      Mr. Womack asked to discuss a reasonable accommodation for his disability
 6
 7   rather than being terminated. Defendant Terex again refused to engage with him in an

 8   interactive process to devise reasonable accommodation for his impairment that would enable
 9   him to return to his job when he was released and maintained its decision to fire him.
10
           4.9      By failing to engage in any interactive process to determine the feasibility of
11
     offering additional leave as an accommodation and terminating Mr. Womack’s employment,
12
13   Terex violated the ADAAA and the WLAD.

14         4.10     Terex sent Mr. Womack a letter dated January 18, 2018 stating that the company
15
     had terminated his employment because he had exhausted his FMLA leave as of January 12,
16
     2018. Terex also claimed that Mr. Womack had exhausted his approved “personal leave” on
17
     January 18, 2018.
18
19         4.11     In fact, however, at the time of his termination, Mr. Womack had over fifty hours

20   of accrued, unused paid time off (“PTO”). His paycheck for the pay period January 1, 2018
21
     through January 14, 2018, issued on January 19, 2018, indicated a PTO balance of 51.87 hours.
22
     After Terex terminated his employment, on February 2, 2018, Terex sent Mr. Womack a check
23
24   for the value of 56.48 unused PTO hours.

25         4.12     Upon information and belief, multiple Terex employees in positions comparable
26   to Mr. Womack’s have taken medical absences well in excess of twelve weeks without
27
     termination.
28

                                                                            FRANK FREED
     COMPLAINT - 4                                                       SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                          Seattle, Washington 98104-1798
                                                                                   (206) 682-6711
               Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 5 of 9




            4.13     Mr. Womack was approved to return to work within weeks of his termination
 1
 2   from employment at Terex.

 3          4.14    Terex’s termination of Mr. Womack’s employment in violation of the ADAAA
 4
     and the WLAD caused him to suffer lost wages and benefits and other pecuniary benefits of
 5
     employment in amounts to be proved at trial. In addition, Terex’s termination of Mr. Womack’s
 6
 7   twenty-year employment instead of reasonably accommodating his impairment caused Mr.

 8   Womack to suffer significant emotional distress damages including humiliation, betrayal,
 9   anguish, disturbed mood and sleep, loss of interest in activities with family and friends, loss of
10
     consortium with his wife, and a loss of enjoyment of life. The value of these damages will be
11
     determined by a jury at trial.
12
13          4.15    Mr. Womack filed a timely charge with the Equal Employment Opportunity

14   Commission (EEOC) in February 2018.
15
            4.16    Following an investigation, in August 2018, the EEOC issued a determination of
16
     reasonable cause to believe that Terex had failed to engage in the interactive process with Mr.
17
     Womack, denying him a reasonable accommodation and discharging him because of a
18
19   disability, in violation of the Americans with Disabilities Act.            After failed attempts at

20   conciliation, the EEOC issued a Notice of Right to Sue (“NRTS”) letter on July 27, 2020. This
21
     action is commenced timely, within ninety (90) days of Mr. Womack’s receipt of the NRTS.
22
                     V.    FIRST & SECOND CAUSES OF ACTION:
23          DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE
24                          IN VIOLATION OF THE ADAAA

25          5.1     Plaintiff realleges paragraphs 1.1 through 4.16 as if fully set forth herein.
26          5.2     Mr. Womack was required to undergo a total knee replacement operation. During
27
     his recovery from the surgery, he was substantially limited in his ability to stand or walk, which
28

                                                                              FRANK FREED
     COMPLAINT - 5                                                         SUBIT & THOMAS LLP
                                                                     Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
                                                                                     (206) 682-6711
                Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 6 of 9




     was necessary to resume his work as a Machine Operator. At all times pertinent to this complaint,
 1
 2   he had a disability within the meaning of the ADAAA.

 3          5.3     Mr. Womack gave notice of his disability and kept Defendant Terex and its agent,
 4
     Prudential Insurance, apprised of his medical status and his progress toward returning to work.
 5
     Mr. Womack gave Terex notice that he needed additional leave beyond twelve weeks before he
 6
 7   could return to work and informed Terex that he would have a date for his release to return to

 8   work at his February 27, 2018 post-operative medical appointment.
 9          5.4     The ADAAA requires employers to engage in an interactive process and
10
     reasonably accommodate employees with disabilities unless such accommodation would pose an
11
     “undue burden.”
12
13          5.5     The ADAAA prevents employers from discriminating against a qualified

14   individual on the basis of disability in regard to discharge of employees and other terms,
15
     conditions, and privileges of employment.
16
            5.6     Terex violated the ADAAA by failing to engage in any interactive process with
17
     Mr. Womack, failing to reasonably accommodate his disability, and by terminating his twenty-
18
19   plus year employment without requesting any information from his healthcare providers about

20   the anticipated duration of his additional leave or the anticipated date of his return to work or any
21
     possible reasonable accommodations that would have enabled him to return to his job.
22
            5.7     Terex terminated Mr. Womack’s employment with reckless indifference to Mr.
23
24   Womack’s rights under the ADAAA.

25          5.8     As a direct and proximate result of Defendant's unlawful conduct, Mr. Womack
26   has suffered and continues to suffer lost wages and pecuniary benefits of employment, future lost
27
     earnings, emotional pain, grief, and humiliation, loss of consortium and loss of enjoyment of life,
28
     and other damages in amounts to be proved at trial.
                                                                               FRANK FREED
     COMPLAINT - 6                                                          SUBIT & THOMAS LLP
                                                                      Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
                                                                                      (206) 682-6711
               Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 7 of 9




                     VI.  SECOND & THIRD CAUSES OF ACTION:
 1
            DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE
 2                          IN VIOLATION OF THE WLAD

 3          6.1     Plaintiff realleges paragraphs 1.1 through 4.16 as if fully set forth herein.
 4
            6.2     Mr. Womack was required to undergo a total knee replacement operation in
 5
     November 2017. During his recovery from the surgery, he was substantially limited in his ability
 6
 7   to stand or walk, which was necessary to resume his work as a Machine Operator. At all times

 8   pertinent to this complaint, he had a disability within the meaning of the WLAD.
 9          6.3     Mr. Womack gave notice of his disability and kept Defendant Terex and its agent,
10
     Prudential Insurance, apprised of his medical status and his progress toward returning to work.
11
     Mr. Womack gave Terex notice that he needed leave beyond twelve weeks before he could return
12
13   to work and informed Terex that he would have a date for his release to return to work at his

14   February 27, 2018 post-operative medical appointment.
15
            6.4     Upon notice of a disability, the WLAD imposes an affirmative duty on employers
16
     to inquire into the nature and extent of disability and requires employers to engage in an
17
     interactive process and to reasonably accommodate employees with disabilities whose
18
19   impairment has a substantially limiting effect upon his or her ability to perform the job, unless

20   doing so would impose an “undue burden.”
21
            6.5     The WLAD prevents employers from discriminating against a qualified
22
     individual on the basis of disability in regard to discharge of employees and other terms,
23
24   conditions, and privileges of employment.

25          6.6     Terex violated the WLAD by failing to engage in any interactive process with Mr.
26   Womack, failing to reasonably accommodate his disability, and by terminating his twenty-plus
27
     year employment without requesting any information from his healthcare providers about the
28

                                                                              FRANK FREED
     COMPLAINT - 7                                                         SUBIT & THOMAS LLP
                                                                     Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
                                                                                     (206) 682-6711
                 Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 8 of 9




     anticipated duration of his additional leave or the anticipated date of his return to work or any
 1
 2   possible reasonable accommodations that would have enabled him to return to his job.

 3          6.7      As a direct and proximate result of Defendant’s unlawful conduct, Mr. Womack
 4
     has suffered and continues to suffer lost wages and pecuniary benefits of employment, future lost
 5
     earnings, emotional pain, grief, and humiliation, loss of consortium and loss of enjoyment of life,
 6
 7   and other damages in amounts to be proved at trial.

 8                                   VII.   PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant,
10
     awarding him:
11
            1.       Lost wages, including front and back pay, and lost medical and retirement
12
13   benefits, and other lost pecuniary benefits of employment;

14          2.       Compensatory damages for emotional pain, grief, humiliation, mental anguish,
15
     loss of consortium and loss of enjoyment of life in an amount to be proved at trial;
16
            3.       Pursuant to the ADAAA, punitive damages against Terex Washington,
17
     Incorporated in an amount to be proved at trial;
18
19          4.       Reasonable attorneys' fees, expert witness fees, and costs and expenses pursuant

20   to 42 U.S.C. §12205 and RCW 49.60.030(2);
21
            5.       Pre- and post-judgment interest at the maximum rate allowed by law;
22
            6.       Damages to make up for any adverse tax consequences of any award to Mr.
23
24   Womack;

25          7.       A declaratory judgment that Defendant’s actions violated the ADAAA and the
26   WLAD; and
27
            8.       Such other and further relief as this Court may deem appropriate.
28

                                                                             FRANK FREED
     COMPLAINT - 8                                                        SUBIT & THOMAS LLP
                                                                    Suite 1200 Hoge Building, 705 Second Avenue
                                                                           Seattle, Washington 98104-1798
                                                                                    (206) 682-6711
              Case 2:20-cv-01470-BJR Document 1 Filed 10/05/20 Page 9 of 9




 1          DATED this 5th day of October, 2020.
 2
 3                                            FRANK FREED SUBIT & THOMAS LLP
 4
 5
 6                                     By:
                                              Sean Phelan, WSBA #27866
 7                                            Attorney for Plaintiff Boris Womack
 8                                            705 Second Avenue, Suite 1200
                                              Seattle, Washington 98104
 9                                            Phone: (206) 682-6711
                                              Email: sphelan@frankfreed.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                       FRANK FREED
     COMPLAINT - 9                                                  SUBIT & THOMAS LLP
                                                              Suite 1200 Hoge Building, 705 Second Avenue
                                                                     Seattle, Washington 98104-1798
                                                                              (206) 682-6711
